INTERNET INFINITY, INC. COMMISSION FILE NO. 0-27633 INDEX TO EXHIBITS FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 21, The following exhibits are filed as part of this Form 8-K: Exhibit Description 3.5 Certificate of Amendment to Articles of Incorporation of Internet Infinity, Inc., a Nevada corporation. [SEAL] ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website:www.nvsos.gov Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20090688161-01 Filing Date and Time 09/18/200911:14 AM Entity # C34406-2004 Certificate of Amendment (PURSUANT TO NRS 78.385 and 78.390) Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 – After Issuance of Stock) 1.Name of corporation:Internet Infinity, Inc. 2.The articles have been amended as follows (provide article numbers, if available): 1. Name of corporation:Shawnee Energy, Inc. 3.The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation have voted in favor of the amendment is:24,429,196. 4. Effective date of filing:9/21/09 5. Officer Signature: /s/ George Morris George Morris, CEO
